DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 14, 16, 18, 20, 22, 26 have been amended. Claims 1-13, 15, 17, 21, 24 have been cancelled.

 Response to Arguments
Applicant’s arguments, filed 04/15/2022, with respect to rejection of pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 14, 16, 18-20, 22-23, 25-26 has been withdrawn. 
Applicant’s arguments, filed 04/15/2022, with respect to rejection of claim 26 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of claims 26 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 14, 16, 18-20, 22-23, 25-26 filed 04/15/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method for video encoding/decoding determines if matrix based intra prediction is used for a current block and matrix based intra prediction mode information based on flag to generate reconstructed samples for the decoding method or residual samples for the encoding method.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein the MIP mode information is index information related to an MIP matrix applied to the current block, and 
wherein the index information indicates any one of the plurality of MIP matrices comprised in one matrix set.
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
WANG (US 20210344915 A1) teaches a method of coding implemented by a decoding device, comprising: setting a value of candidate intra prediction mode of a current block to be a default value, wherein the current block is predicted using an intra prediction mode but not a Matrix-based Intra Prediction (MIP) mode and a neighboring block adjacent to the current block is used to derive the value of candidate intra prediction mode of the current block and is predicted using MIP mode.

DENG (US 20220014752 A1) teaches a method for video processing includes performing a conversion between a current video block of a video and a bitstream representation of the current video block using a matrix based intra prediction (MIP) mode, where the conversion includes performing the upsampling operation in which the final prediction block is determined by using a reduced prediction block of the current video block and by using reconstructed neighboring samples of the current video block according to a rule, and where the reduced prediction block is obtained by performing the matrix vector multiplication operation on reduced boundary samples of the current video block..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486